Citation Nr: 1632337	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  10-24 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial disability rating in excess of 10 percent for left shin splints. 

3.  Entitlement to an initial disability rating in excess of 10 percent for right shin splints.

4.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with depressed mood from May 26, 2009 to January 18, 2013, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1990 to November 1993.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007, July 2009, and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In September 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record.

In December 2014, the Board denied service connection for bilateral hearing loss and remanded the issues of higher initial ratings for left and right shin splints and adjustment disorder with depressed mood for updated VA treatment records and further VA examination, and subsequent readjudication of the appeal.  Because updated VA treatment records were obtained and adequate VA examination was provided in March 2015, the Board finds that there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, may be part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  In a June 2014 rating decision, as distinguished from Rice, the RO denied a TDIU, so did not assign an effective date, which was the issue in Rice following the grant of TDIU and assignment of effective date.  This case is further distinguished from Rice because in this case there is a prior final adjudicative decision on the issue of TDIU.  Because the Veteran did not initiate an appeal of the June 2014 rating decision to deny TDIU, and no new and material evidence was received by VA within one year of the mailing of the June 2014 rating decision denying a TDIU, the June 2014 rating decision became final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. 
§§ 3.104, 20.1103 (2015).  No new claim for a TDIU, either formal or informal, has been raised subsequent to the June 2014 final rating decision denying a TDIU.  

The issues of entitlement to: (1) an initial disability rating in excess of 10 percent for left shin splints and (2) an initial disability rating in excess of 10 percent for right shin splints are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise and sustained acoustic trauma during service.
 
2.  The Veteran had chronic symptoms of tinnitus during service.
 
3.  The Veteran has had continuous symptoms of tinnitus since service.
 
4.  From May 26, 2009 to April 6, 2012, the adjustment disorder with depressed mood approximated occupational and social impairment with reduced reliability and productivity due to moderate psychiatric symptoms of chronic sleep impairment, disturbances of motivation and mood, constricted and tense affect, mildly pressured speech, and difficulty in establishing and maintaining effective work and social relationships.

5.  From April 6, 2012, forward, the adjustment disorder with depressed mood approximates total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 50 percent rating, and no higher, for adjustment disorder with depressed mood are approximated from May 26, 2009 to April 6, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code (DC) 9440 (2015).  

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 100 percent rating for adjustment disorder with depressed mood are approximated for the portion of the rating period from April 6, 2012, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, DC 9440 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The service connection appeal for tinnitus has been considered with respect to VA's duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable outcome of the appeal, which is a full grant of benefits sought, the Veteran's claim has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist with respect to the issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding the initial rating appeal for adjustment disorder with depressed mood, the Veteran is challenging the (staged) initial disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 
112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and posed several questions in order to elicit testimony regarding past and current symptoms, treatment, and functional impairment for the service-connected psychiatric disability.  As a result of the hearing testimony wherein the Veteran alleged worsened symptoms since the 2013 VA examination, the Board remanded the initial rating appeal for another VA examination.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in July 2009, September 2010, April 2011, January 2013, and March 2015.  The collective examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered the history of the service-connected psychiatric disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, and performed a thorough examination; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed psychiatric disability when reporting the findings and providing the medical opinion on the functional impairment caused by the psychiatric disability.  For these reasons, the Board finds that the collective VA examination reports are adequate for rating purposes, and there is no need for further examination of the claimed psychiatric disability.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with tinnitus.  As an organic disease of the nervous system, tinnitus is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as tinnitus (as an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection Analysis for Tinnitus

The Veteran contends that the current tinnitus, which is a condition capable of lay diagnosis, is due to in-service acoustic trauma.  He contends that the tinnitus symptoms began during service and have continued since service.  He also asserts that he was exposed to the loud noise of gunfire while serving as an infantryman during service.  

After review of all the lay and medical evidence of record, the Board finds that the Veteran was exposed to loud noise and sustained acoustic trauma (i.e., a bilateral ear injury) during service.  Because exposure to loud noise is consistent with the circumstances, conditions, or hardships of the Veteran's service as an infantryman, and an in-service service audiogram dated in January 1992 reads that the Veteran was routinely exposed to hazardous noise, the account of exposure to loud noise (i.e., acoustic trauma) during service is deemed credible and of significant probative value.

The Board finds that the evidence is in equipoise on the question of whether chronic tinnitus symptoms were manifested during service and were continuously manifested since service.  The Veteran has competently reported that tinnitus symptoms began during service and have continued since service.  Although there was no specific report, complaint, or finding of tinnitus or ringing in the ears documented during service, there was treatment for ear problems on numerous occasions throughout service, including for excessive fluid in both tympanic membranes in April 1992 and right otitis media in March 1993.  Otitis is often accompanied by tinnitus.  See Dorland's Illustrated Medical Dictionary 
1338, 1339 (30th ed. 2003) (defining otitis as inflammation of the ear, often with pain, fever, hearing loss, tinnitus, and vertigo; and defining otitis media as inflammation of the middle ear with subtypes distinguished by length of time from onset and by type of discharge).  At the October 1993 service separation examination, the ears and ear drums demonstrated abnormality, and the service medical examiner noted a congested left tympanic membrane.  On the October 1993 service separation report of medical history, the Veteran checked "Yes" when asked if he then had or had ever had ear, nose, or throat trouble and reported a history of sore throats and ear aches two to three times per year.  

Because the Veteran's competent lay account of chronic tinnitus symptoms during service is consistent with the lay and medical evidence contemporaneous to service showing recurrent ear problems throughout service that are, by medical definition, often accompanied by tinnitus symptoms, as well as the report of recurrent ear problems and a congested left tympanic membrane at service separation, and the Veteran's competent lay account of continued tinnitus symptoms since service separation is not contradicted by post-service lay and medical evidence, the lay account of chronic tinnitus symptoms during service and continuous tinnitus symptoms since service is deemed credible and of significant probative value.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that there were chronic symptoms of tinnitus during service and continuous tinnitus symptoms since service; therefore, presumptive service connection for tinnitus under the criteria at 38 C.F.R. § 3.303(b) is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board has granted presumptive service connection for tinnitus based on acoustic trauma during service, chronic tinnitus symptoms during service, and continuous tinnitus symptoms since service under 38 C.F.R. § 3.303(b); therefore, other potential theories for entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Higher Initial Rating Analysis for Adjustment Disorder with Depressed Mood

Adjustment disorder with depressed mood is rated at 30 percent from May 26, 2009 to January 18, 2013, and at 70 percent thereafter, under the criteria at 38 C.F.R. § 4.130, DC 9440 for chronic adjustment disorder.  Under the General Rating Formula for Mental Disorders, a 30 percent rating is provided when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders. 

A 50 percent rating is provided when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is provided when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242   (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

From May 26, 2009 to April 6, 2012 

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether criteria for an initial rating of 50 percent under DC 9440 are approximated for the portion of the initial rating period from May 26, 2009 to April 6, 2012.  Throughout the portion of the initial rating period from May 26, 2009 to April 6, 2012, the adjustment disorder with depressed mood was manifested by psychiatric symptoms of chronic sleep impairment, disturbances of motivation and mood, constricted and tense affect (i.e., analogous to flattened affect), mildly pressured speech (i.e., analogous to stereotyped speech), and difficulty in establishing and maintaining effective work and social relationships (i.e., mood and attitude problems causing difficulty at work, few social friends and distant from family of origin).  The demonstrated symptoms and functional impairment associated with the psychiatric disability are consistent with the 50 percent schedular rating criteria.   See also September 2010 and April 2011 VA examination reports (assigning GAF scores of 65 and 59, respectively, which is consistent with mild to moderate psychiatric symptoms or functional impairment).  In consideration thereof, and resolving reasonable doubt in the Veteran's favor, the Board finds that the disability picture for the adjustment disorder with depressed mood more closely approximates occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms so that the criteria for a 50 percent rating are met for this portion of the rating period.  

The Board finds that a rating in excess for 50 percent under DC 9440 is not warranted for any portion of the rating period from May 26, 2009 to April 6, 2012.  The weight of the evidence demonstrates that adjustment disorder with depressed mood has not been manifested by the psychiatric symptomatology either specified in the schedular criteria for the next higher 70 disability rating, or by other psychiatric symptomatology of similar frequency, severity, and duration such that the degree of occupational and social impairment are shown so that a higher rating is warranted.  The April 2011 VA examination report notes that the psychiatric disability was manifested by difficulty adapting to stressful circumstances (including work or a worklike setting), which is a psychiatric symptom contemplated by the 70 percent schedular rating criteria; however, the April 2011 VA examiner noted that, despite the Veteran's report that his depressed mood often caused him to get fired or laid off because he was not cheerful at work, the Veteran was working full-time and did not demonstrate any obvious work impairment.  The April 2011 VA examiner also assigned a GAF score of 59, which is indicative of moderate symptoms and functional impairment.  The April 2011 VA examiner added that the Veteran was highly endorsed with regard to the rated disability for which he was seeking increased compensation but the September 2010 VA examination appeared to be a very accurate representation of the Veteran's current level of functioning.  

The September 2010 VA examination report referenced by the April 2011 VA examiner includes a GAF score of 65, which indicates that the psychiatric disability was manifested by mild symptoms and functional impairment, and weighs against a finding of occupational and social functional impairment in most areas due to psychiatric symptoms, as contemplated by the 70 percent schedular rating criteria.  Also, in particular regard to the Veteran's work difficulties, the September 2010 VA examiner noted that the Veteran's difficulties in the work environment primarily related to his dislike of the work he performed and disappointment in not being able to pursue a military career.  The September 2010 VA examiner further wrote that, despite the Veteran's self-report of often being demoted because of attitude problems, he was then-currently working in the area of computer support, living independently, and maintaining himself in his own apartment.    

The April 2011 VA examiner reviewed the record and considered the Veteran's reported difficulty adapting to work-related stress and determined that the symptoms and level of functioning due to psychiatric disability was no more than moderate in degree (i.e., GAF of 59).  Also, the VA examiner specifically noted that the Veteran demonstrated occupational and social impairment with occasional decreases in work efficiency or occasional inability to perform occupational tasks.  The 50 percent rating schedular criteria (i.e., by way of the lesser included 10 percent rating criteria) already contemplate psychiatric disability with decreased efficiency and ability to perform tasks during periods of significant or increased stress.   
 
Additionally, throughout this portion of the initial rating period, the evidence does not show that obsessional rituals were so severe as to interfere with routine activities.  Although the evidence demonstrates some difficulty establishing and maintaining effective work or social relationships due to some social isolation, there is not an inability to do so as evidenced by the Veteran's report of friendships.  See, e.g., June 2009 VA mental health consultation note (reporting that a bunch of his friends have sleeping problems); September 2010 VA examination report (reporting few social friends because most friends had families and spouses).  The evidence also shows anxious and/or depressed mood at various times during the rating period; however, the symptoms are not so severe that they affect the ability to function independently, appropriately, and effectively.  

The evidence also demonstrates no suicidal ideation; no intermittently illogical, obscure, or irrelevant speech; no impaired impulse control; no spatial disorientation; and no neglect of personal appearance and hygiene.  The evidence also demonstrates no psychiatric symptoms of similar frequency, severity, and duration affecting occupational and social impairment during the rating period.  

Thus, the weight of the evidence is against finding that a rating in excess of 50 percent is warranted during any time within the initial rating period on appeal.  For these reasons, the Board finds that a preponderance of the evidence is against an initial rating in excess of 50 percent for adjustment disorder with depressed mood, for any portion of the initial rating period from May 26, 2009 to April 6, 2012.  

From April 6, 2012, forward

The Board finds that the evidence is in equipoise on the question of whether the disability picture associated with adjustment disorder with depressed mood approximates total occupational and social impairment so that the criteria for an initial rating of 100 percent under DC 9440 are met or approximated from April 6, 2012, forward.  On April 6, 2012, the Veteran was terminated from a computer support (information technology) position with VA, and he has subsequently been unable to secure other employment.  See January 2013 VA examination report.  After the March 2015 VA examiner reviewed the record and performed a thorough mental examination of the Veteran, the March 2015 VA examiner wrote that the Veteran had occupational and social impairment due to: consistent demonstration of an inability to function appropriately and effectively; intermittent periods when unable to complete basic activities of daily living due to negative or depressed mood with flat affect; impaired impulse control with weekly verbal altercations with others and persistent irritability; impaired judgment when the Veteran challenges others if he interprets their behavior as demeaning or threatening; obsessive-like behaviors and ruminating thinking patterns; recurrent periods of acute anxiety; insomnia; and, reduced appetite with weight loss.  The March 2015 VA examiner added that two functional areas related to employment (i.e., activities of daily living and social functioning) were rated, on a five point scale, as marked.       

Also, throughout the portion of the initial rating period from April 6, 2012, forward, the adjustment disorder with depressed mood was manifested by psychiatric symptoms of: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, flattened affect, impaired judgment and abstract thinking, disturbances of motivation and mood, inability to establish and maintain effective work and social relationships, difficulty in adapting to stressful circumstances, obsessional rituals which interfere with routine activities, impaired impulse control such as unprovoked irritability with periods of violence, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  While many of the psychiatric symptoms are contemplated in the 70 percent schedular rating (or a lesser, included rating), intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene is a symptom included in the 100 percent schedular rating criteria.  In consideration of the evidence above showing marked occupational and social impairment due to severe psychiatric symptoms, and resolving reasonable doubt in the Veteran's favor, the Board finds that the overall severity of symptoms and functional impairment associated with the service-connected adjustment disorder with depressed mood approximates the 100 percent rating criteria for total occupational and social impairment due to psychiatric symptoms from April 6, 2012, forward.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.
 
Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

Because the Veteran is in receipt of the maximum schedular rating of 100 percent from April 6, 2012, forward, which recognizes total occupational and social impairment and GAF scores indicating severe symptoms of adjustment disorder with depressed mood during the period, there is no additional impairment possible that is not recognized by the schedular rating criteria.  As there is no higher schedular or extraschedular rating legally possible, the extraschedular rating provisions at 38 C.F.R. § 3.321(b)(1) (2015), which are only for application when the schedular rating is less than total (100 percent), are not potentially applicable for this period.  Further, all the psychiatric symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 
38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. 
§§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9440, specifically provide for disability ratings based on a combination of history and clinical findings.  The Veteran's total occupational and social impairment due to psychiatric symptoms is specifically included in the rating schedule, as the assigned 100 percent disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, are part of the schedular rating criteria (which incorporate the DSM-IV criteria).  38 C.F.R. § 4.125 (2015).

For the initial rating period from May 26, 2009 to April 6, 2012, the Board does not find any symptoms or functional impairment that are not already encompassed by the 50 percent rating from under DC 9440.  The schedular rating criteria, DC 9440, specifically provide for disability ratings based on a combination of symptoms and clinical findings.  From May 26, 2009 to April 6, 2012, the adjustment disorder with depressed mood was manifested by chronic sleep impairment, disturbances of motivation and mood, constricted and tense affect (i.e., analogous to flattened affect), mildly pressured speech (i.e., analogous to stereotyped speech), and difficulty in establishing and maintaining effective work and social relationships 

(i.e., mood and attitude problems causing difficulty at work, few social friends and distant from family of origin).  The psychiatric symptoms demonstrated by the Veteran are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Because the schedular rating criteria is adequate to rate the Veteran's psychiatric disability, the Board finds that the criteria for referral for extraschedular consideration have not been met.  38 C.F.R. 
§ 3.321(b)(1).

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected 

disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for tinnitus is granted.

An initial disability rating for adjustment disorder with depressed mood of 50 percent, and no higher, from May 26, 2009 to April 6, 2012, and 100 percent from April 6, 2012, forward, is granted. 


REMAND

Higher Initial Ratings for Bilateral Shin Splints

The issue of initial ratings in excess of 10 percent for left and right shin splints is remanded for further VA examination.  Recently, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The Court specified that VA examination reports should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  Because there is evidence that the bilateral shin splint disabilities are manifested by painful knee motion, and none of the VA examinations performed in connection with the appeals from February 2004 to April 2015 include the results of knee range of motion testing for pain on both active and passive motion, the Board finds that a remand for another VA examination is warranted.

Accordingly, the issues of (1) an initial disability rating in excess of 10 percent for left shin splints and (2) an initial disability rating in excess of 10 percent for right shin splints are REMANDED for the following actions:

1.  Schedule the appropriate VA examination to assess the current nature and severity of the left and right shin splint disabilities.  All relevant documents should be made available to and reviewed by the examiner.  The examiner should confirm that the record was reviewed. 

Based on review of the appropriate records and any necessary testing, the examiner should identify the symptoms the Veteran has manifested that are attributable to the service-connected left and right shin splint disabilities.  

The examiner should test the range of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing, for any joints affected by the left and right shin splint disabilities, particularly the knee and ankle joints.  The examiner should comment on the extent of any incoordination, weakened movement, and fatigability on use due to pain must also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination as well as on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should also comment on the extent of any functional impairment due to the left and right shin splint disabilities and how that impairment impacts employability and daily life.

2.  Thereafter, readjudicate the remanded issues.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


